Title: Message from the Six Nations, 16 May 1776
From: Six Nations
To: 



[c.16 May 1776]

Brothers I hope you are all well & that we are met together to smoke our Pipes like Friends.
Brothers we would go to Philadelphia to the Congress we have no Shoes to walk upon we hope the Genl will find a Sloop to carry Us over the Water to Amboy, & in Waggons to Philadelphia—& find Us a Dram in the Morng & in the Eveng & Provisions. We would be very glad if the General would do so much for Us.
Brother We were at the great Meeting at Albany with General Schyler who told Us we might go to Boston, N. York or Philadelphia & see the Country We have heard that the British Troops are drove from Boston, this we know by two of the Mahawks who were at Boston, & now we Chuse to go to Philadelphia—if the General will find us a Sloop we will go on monday.
Brothers Don’t let us suffer as we did on the Way from Albany w[h]ere we Could not get any Liquors & had Nothing but

salt Meat, we are quite tir’d of salt Meat. If we could have fresh meat on the Way to Philadelphia we should be very glad. We like a little Liquor in the Morng & in the Evening.
Brothers One Thing I would beg of You the young Warriors like to be dress’d, I should be very glad if you would let Us have a little Paint—Brother this is all we have to say at this Time.
Brother General Scyler gave us leave to see the Country, if the General will let Us see the Works this Afternoon we should be very glad.

Tooghsquawlee—Onondaga
Sawcoocahnree—do
Cawroheeawgee—Tuscarora
Daniel Cawnahrawginuyatee—Oneida
Jacob Reeds—ditto
Sahnowanee—Mohawk
Phillip Unity ⟨illegible⟩

